Exhibit 10.25

SUPERVALU INC.

LONG-TERM INCENTIVE PLAN, as amended

Section 1. Establishment.

On February 13, 2002, the Board of Directors of SUPERVALU INC. (the “Company”),
upon recommendation by the Executive Personnel and Compensation Committee (the
“Committee”), approved an incentive plan for executives as described herein,
which plan shall be known as the “SUPERVALU INC. Long-Term Incentive Plan” (the
“Plan”). The Plan shall be submitted for approval by the stockholders of the
Company at the 2002 Annual Meeting of Stockholders. The Plan shall be effective
as of February 13, 2002, subject to its approval by the stockholders of the
Company, and no shares shall be issued pursuant to the Plan until after the Plan
has been approved by the stockholders of the Company.

Section 2. Purpose.

The purpose of the Plan is to advance the interests of the Company and its
stockholders by attracting and retaining key employees, and by stimulating the
efforts of such employees to contribute to the continued success and progress of
the business. The Plan is further intended to provide such employees with an
opportunity to increase their ownership of the Company’s common stock with the
increased personal interest in the long-term success of the business that such
stock ownership can produce.

Section 3. Administration.

3.1 Composition of the Committee. The Plan shall be administered by the
Committee, which shall consist of members appointed from time to time by the
Board of Directors and shall be comprised of not less than such number of
directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
any successor rule or regulation (“Rule 16b-3”). All members of the Committee
shall be members of the Board of Directors of the Company who are “Non-Employee
Directors” within the meaning of Rule 16b-3. To the extent required by
Section 162(m) of the Internal Revenue Code of 1986, as amended (such statute,
as it may be amended from time to time and all proposed, temporary or final
Treasury Regulations promulgated thereunder shall be referred to as the “Code”),
the Committee administering the Plan shall be composed solely of “outside
directors” within the meaning of Section 162(m) of the Code.

3.2 Power and Authority of the Committee. The Committee shall have full power
and authority, subject to all the applicable provisions of the Plan and
applicable law, to (a) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it deems necessary or advisable for the
proper administration of the Plan, (b) construe, interpret and administer the
Plan and any instrument or agreement relating to, or Award (as defined below in
Section 4.2) made under, the Plan, and (c) make all other determinations and
take all other actions necessary or advisable for the administration of the
Plan. Unless otherwise expressly provided in the Plan, each determination made
and each action taken by the Committee pursuant to the Plan or any instrument or
agreement relating to, or Award made under, the Plan shall be



--------------------------------------------------------------------------------

(x) within the sole discretion of the Committee, (y) may be made at any time and
(z) shall be final, binding and conclusive for all purposes on all persons,
including, but not limited to, holders of Awards, and their legal
representatives and beneficiaries, and employees of the Company or of any
“Affiliate” of the Company. For purposes of the Plan and any instrument or
agreement relating to, or Award made under, the Plan, the term “Affiliate” shall
mean any entity that, directly or indirectly through one or more intermediaries,
is controlled by the Company and any entity in which the Company has a
significant equity interest, in each case as determined by the Committee in its
sole discretion.

3.3 Delegation. The Committee may delegate its powers and duties under the Plan
to one or more officers of the Company or any Affiliate or a committee of such
officers, subject to such terms, conditions and limitations as the Committee may
establish in its sole discretion; provided, however, that the Committee shall
not delegate its power (i) to amend the Plan as provided in Section XI hereof
(ii) with respect to any Performance Based Awards pursuant to Section 6.7 of the
Plan, (iii) to make determinations regarding officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act, and
(iv) in such a manner as would contravene Section 157 of the Delaware General
Corporation Law.

Section 4. Eligibility And Participation.

4.1 Eligibility. The Plan is unfunded and is maintained by the Company for a
select group of management or highly compensated employees. In order to be
eligible to participate in the Plan, an employee of the Company or of its
Affiliates must be selected by the Committee. In determining the employees who
will participate in the Plan, the Committee may take into account the nature of
the services rendered by the respective employees, their present and potential
contributions to the success of the Company and such other factors as the
Committee, in its sole discretion, shall deem relevant. A director of the
Company or of an Affiliate who is not also an employee of the Company or an
Affiliate shall not be eligible to participate in the Plan.

4.2 Participation. The Committee shall determine the employees to be granted an
award opportunity (the “Award”), the amount of each Award, the time or times
when Awards will be made, the period of time over which such Awards are intended
to be earned, and all other terms and conditions of each Award. The provisions
of the Awards need not be the same with respect to any recipient of an Award
(the “Participant”) or with respect to different Participants. The Committee’s
decision to approve an Award to an employee in any year shall not require the
Committee to approve a similar Award or any Award at all to that employee or any
other employee or person at any future date. The Company and the Committee shall
not have any obligation for uniformity of treatment of any person, including,
but not limited to, Participants and their legal representatives and
beneficiaries and employees of the Company or of any Affiliate of the Company.

4.3 Award Agreement. Any employee selected for participation by the Committee
shall, as a condition of participation, execute and return to the Committee a
written agreement setting forth the terms and conditions of the Award (the
“Award Agreement”). Notwithstanding the immediately preceding sentence, an Award
Agreement also may be in an electronic medium and need not be signed by a
representative of the Company or the Participant and may be

 

2



--------------------------------------------------------------------------------

delivered and accepted through any electronic medium in accordance with
procedures established by the Company. A separate Award Agreement will be
entered into between the Company and each Participant for each Award.

4.4 Employment. In the absence of any specific agreement to the contrary, no
Award to a Participant under the Plan shall affect any right of the Company, or
of any Affiliate of the Company, to terminate, with or without cause, the
Participant’s employment at any time.

Section 5. Shares Subject To The Plan.

5.1 Shares Subject to Plan. Subject to adjustment as provided in Section 5.3
hereof, the maximum number of shares or units equivalent to shares with respect
to which Awards may be granted under the Plan shall not exceed in the aggregate
800,000 shares (the “Shares”) of the Company’s common stock, par value $1.00 per
Share (the “Common Stock”). The payment of cash dividends or dividend
equivalents in conjunction with an Award shall not be counted against the Shares
available for grant. Shares to be issued pursuant to the Plan shall be made
available from treasury, from authorized but unissued shares of Common Stock, or
from shares reacquired by the Company, including shares purchased in the open
market. For purposes of this Section V, the maximum number of Shares to which an
Award relates shall be counted on the date such Award was made against the
aggregate number of Shares available for grant under the Plan.

5.2 Reacquired Shares. If any Shares to which an Award relates are forfeited, or
if an Award is otherwise canceled or terminated or expires without delivery of
the maximum number of Shares (or cash for the maximum number of Shares) to which
such Award relates, then the number of Shares with respect to such Award, to the
extent of any such forfeiture, cancellation, termination or expiration, shall
again be available for grant under the Plan.

5.3 Adjustments Upon Changes In Capitalization. In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities or other property), stock split, reverse
stock split, reorganization, recapitalization, merger, consolidation,
combination, split-up, spin-off, repurchase or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee may make such adjustments, if any, as it may
deem appropriate in the aggregate number of and class of Shares (or other
securities or other property) issuable pursuant to Section 5.1 and pursuant to
any outstanding Award under the Plan. The Committee’s determination of such
adjustments shall be final, binding and conclusive.

Section 6. Awards.

6.1 General. The Committee shall determine the Award or Awards to be made to
each Participant, and each Award shall be subject to the terms and conditions of
the Plan and the applicable Award Agreement. An Award may be made in the form of
Shares or in the form of

 

3



--------------------------------------------------------------------------------

units equivalent to Shares (the “Stock Units”). Awards may be granted singly or
in combination, or in addition to, in tandem with or in substitution for any
grants or rights under any employee or compensation plan of the Company or of
any Affiliate. All or part of an Award may be subject to conditions and
forfeiture provisions established by the Committee, and set forth in the Award
Agreement, which may include, but are not limited to, continuous service with
the Company or an Affiliate, achievement of specific business objectives, and
other measurement of individual, business unit or Company performance.

6.2 Award of Shares. If an Award is granted in the form of Shares, such Award
shall, at the option of the Company, be evidenced by book entry Shares held in
the Participant’s name on the records of the Company’s transfer agent or by the
issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company. Such book entry Shares or certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award to indicate restriction on transferability (“Restricted
Stock”) until the Participant has met designated performance and/or length of
employment requirements, if any, and the determination of the number of Shares,
if any, that are to be forfeited pursuant to the terms of the Award is made.
Until such time as all restrictions are removed, Restricted Stock shall not be
transferable.

6.3 Award of Stock Units. If an Award is granted in the form of Stock Units, no
certificates shall be issued with respect to such Stock Units, but the Company
shall maintain a bookkeeping account in the name of the Participant to which the
Stock Units shall relate. Each Stock Unit shall represent the right to receive a
payment of one Share, or cash of equivalent value to the Fair Market Value (as
defined in the following sentence) of the Company’s Common Stock at the time
payment is made, or a continuing Stock Unit, or other Awards, or a combination
thereof, with such restrictions and conditions as the Committee may determine in
its sole discretion, including, but not limited to, the restriction of such
Shares as Restricted Stock. “Fair Market Value” shall mean, with respect to any
property (including, without limitation, any Shares or other securities), the
fair market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee. Notwithstanding the
foregoing and unless otherwise determined by the Committee, the Fair Market
Value of a Share as of a given date shall be, if the Shares are then listed on
the New York Stock Exchange, the closing price of one Share as reported on the
New York Stock Exchange on such date or, if the New York Stock Exchange is not
open for trading on such date, on the next date that the New York Stock Exchange
is open for trading.

6.4 Voting Rights, Dividends and Dividend Equivalents. The Committee, in its
sole discretion, may provide that Awards of Shares may contain voting rights and
may earn dividends and that any Award may earn dividend equivalents. Such
dividends or dividend equivalents may be paid currently or may be credited to an
account established by the Committee under the Plan in the name of the
Participant. Any crediting of dividend or dividend equivalents may be subject to
such restrictions and conditions as the Committee may establish in its sole
discretion, including reinvestment in additional Shares or Share equivalents.

6.5 Payment of Awards. Payment of Awards may be made at such times, with such
restrictions and conditions, and in such forms (cash, stock, including
Restricted Stock, Stock Units, other Awards, or combinations thereof) as the
Committee in its sole discretion may determine at the time of grant of the
Awards.

 

4



--------------------------------------------------------------------------------

6.6 Securities Matters. No Shares shall be issued under the Plan prior to such
time as counsel to the Company shall have determined that the issuance and
delivery of such Shares will not violate any federal or state securities or
other laws. Participants may be required by the Company, as a condition to the
grant of an Award or the issuance of Shares under the Plan, to agree in writing
that all Shares to be acquired pursuant to the Plan shall be held for his or her
own account without a view to any further distribution thereof, that the
certificates for the Shares shall bear an appropriate legend to that effect, and
that such Shares will not be transferred or disposed of except in compliance
with applicable federal and state laws. The Company may, in its sole discretion,
defer the effectiveness of any Award or the payment of any Award under the Plan
in order to allow the issuance of Shares pursuant thereto to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws. The Company shall be under no
obligation to effect the registration pursuant to the Securities Act of 1933, as
amended, of any Shares to be issued under the Plan or to effect similar
compliance under any state law. If Shares are traded on a securities exchange,
the Company shall not be required to deliver to the Participant certificates
representing any Shares unless and until such Shares have been admitted for
trading on such securities exchange.

6.7 Qualified Performance-Based Compensation. From time to time, the Committee
may designate an Award granted pursuant to the Plan as an award of “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
(hereinafter referred to as a “Performance-Based Award(s)”). Notwithstanding any
other provision of the Plan to the contrary, the following additional
requirements shall apply to all Performance-Based Awards made to any Participant
under the Plan:

(a) Any Performance Based Award shall be null and void and have no effect
whatsoever unless the Plan shall be approved by the stockholders of the Company
at the 2002 annual meeting of stockholders.

(b) For purposes of Section 162(m) of the Code, the only employees eligible to
receive Performance-Based Awards shall be the employees identified in
Section 4.1 hereof.

(c) The right to obtain Restricted Stock or the right to have a Stock Unit
become payable in any fashion pursuant to a Performance-Based Award shall be
determined solely on account of the attainment of one or more preestablished,
objective performance goals for a performance period selected by the Committee
at the time of the grant of the Performance-Based Award. Such goals shall be
based solely on one or more of the following business criteria, which may apply
to the individual in question, an identifiable business unit or the Company as a
whole: stock price, market share, sales, earnings per share, return ratios,
cumulative total return to shareholders, consolidated pre-tax earnings, net
revenues, net earnings, operating income, earnings before interest and taxes,
and cash flow, for the applicable performance period based on absolute Company
or business unit performance and/or performance as compared to a pre-selected
peer group of companies or external financial index and subject to such other
special rules and conditions as the Committee may establish at any time ending
on or before the 90th day of the applicable performance period. The foregoing
shall constitute the sole business criteria upon which the performance goals
under this Plan shall be based.

 

5



--------------------------------------------------------------------------------

(d) The maximum number of Shares, whether or not in the form of Restricted
Stock, which may be issued to any Participant pursuant to any Performance-Based
Award in any calendar year period beginning with the period commencing
January 1, 2002, shall not exceed 100,000 shares (subject to adjustment as
provided for in Section 5.3).

(e) Not later than 90 days after the beginning of each performance period
selected by the Committee for a Performance-Based Award, the Committee shall:

(i) designate all Participants for such performance period; and

(ii) establish the objective performance factors for each Participant for that
performance period on the basis of one or more of the business criteria set
forth herein.

(f) Following the close of each performance period and prior to payment of any
amount to any Participant under a Performance-Based Award, the Committee must
certify in writing as to the attainment of all factors (including the
performance factors for a Participant) upon which any payments to a Participant
for that performance period are to be based.

(g) Each of the foregoing provisions and all of the other terms and conditions
of the Plan as it applies to any Performance-Based Award shall be interpreted in
such a fashion so as to qualify all compensation paid thereunder as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

Section 7. Termination Of Employment.

Each Award Agreement shall include provisions governing the disposition of an
Award in the event of the retirement, disability, death or other termination of
a Participant’s employment with the Company or an Affiliate.

Section 8. Change In Control.

Notwithstanding any other provision in the Plan to the contrary, at the time of
the grant of an Award, the Committee may determine to include provisions in such
Award providing that upon the occurrence of a “Change in Control,” (i) all
outstanding Awards (including Restricted Stock and Stock Units) shall
immediately become fully vested (which, in the case of any Award which is
subject to the achievement of designated performance objectives during a
designated performance period, shall mean vested as if all such performance
objectives had been achieved at the 100% award level at the end of such
performance period) and (ii) all restrictions, conditions and limitations on all
Awards (including Restricted Stock and Stock Units) which are outstanding at the
time of such “Change in Control” or become outstanding by virtue of the
operation of clause (i) hereof shall immediately lapse, provided that the
provisions of clauses (i) and (ii) may be subject to such restrictions,
conditions and limitations as the Committee may determine at the time of grant
of the Award as set forth in the Award Agreement relating thereto.

 

6



--------------------------------------------------------------------------------

For purposes of the Plan, “Change in Control” shall mean any of the following
events:

1. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subsection 1, the following acquisitions shall not constitute a Change in
Control; (A) any acquisition directly from the Company or (B) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; or

2. The consummation of any merger or other business combination of the Company,
sale or lease of all or substantially all of the Company’s assets or combination
of the foregoing transactions (the “Transactions”) other than a Transaction
immediately following which the shareholders of the Company and any trustee or
fiduciary of any Company employee benefit plan immediately prior to the
Transaction own at least 60% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser or lessee of the Company’s assets; or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions; or

3. Within any 24 month period, the persons who were directors immediately before
the beginning of such period (the “Incumbent Directors”) shall cease (for any
reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change in Control or engage in
a proxy or other control contest); or

4. Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change in Control.

Section 9. Non-Transferability.

Except as otherwise determined by the Committee or set forth in the applicable
Award Agreement, no Restricted Stock or Stock Unit, and no right under such
Restricted Stock or Stock Unit, shall be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of during the time in which the requirement
of continued employment or attainment of performance objectives has not been
achieved. Each right under any Award shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s legal representatives.

Section 10. Taxes.

In order to comply with all applicable federal or state income, social security,
payroll, withholding or other tax laws or regulations, the Company may take such
action, and may

 

7



--------------------------------------------------------------------------------

require a Participant to take such action, as it deems appropriate to ensure
that all applicable federal or state income, social security, payroll,
withholding or other taxes, which are the sole and absolute responsibility of
the Participant, are withheld or collected from such Participant. In order to
assist a Participant in paying all or part of the federal and state taxes to be
withheld or collected upon receipt or payment of (or the lapse of restrictions
relating to) an Award, the Committee, in its sole discretion and subject to such
additional terms and conditions as it may adopt, may permit the Participant to
satisfy such tax obligation by (a) electing to have the Company withhold a
portion of the shares of Common Stock otherwise to be delivered upon receipt or
payment of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
shares of Common Stock other than the shares issuable upon receipt or payment of
(or the lapse of restrictions relating to) such Award with a Fair Market Value
equal to the amount of such taxes.

Section 11. Amendment And Termination.

11.1 Term of Plan. Unless the Plan shall have been discontinued or terminated as
provided in Section 11.2 hereof, the Plan shall terminate on the last day of the
Company’s fiscal year ending in 2008. No Awards may be granted after such
termination, but termination of the Plan shall not alter or impair any rights or
obligations under any Award theretofore granted, without the consent of the
Participant or holder or beneficiary thereof, except as otherwise provided in
the Plan or the Award Agreement.

11.2 Amendments to Plan. Except to the extent prohibited by applicable law and
unless otherwise expressly provided in the Plan, the Committee may amend, alter,
suspend, discontinue or terminate the Plan; provided, however, that
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:

(a) would cause Performance-Based Awards not to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code; or

(b) would violate the rules or regulations of any securities exchange that are
applicable to the Company.

11.3 Amendments to Awards. Except to the extent prohibited by applicable law and
unless otherwise expressly provided in the Plan or an Award Agreement, the
Committee may waive any condition of, or rights of the Company under, any
outstanding Award, prospectively or retroactively. The Committee may not amend,
alter, suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, in any manner that adversely affects any Award, without the
consent of the Participant or holder or beneficiary thereof, except as otherwise
provided in the Plan or the Award Agreement.

11.4 Correction of Defects, Omissions and Inconsistencies. Except to the extent
prohibited by applicable law and unless otherwise expressly provided in the Plan
or an Award Agreement, the Committee may correct any defect, supply any omission
or reconcile any inconsistency in the Plan, any Award or any Award Agreement in
the manner and to the extent it shall deem desirable to carry the Plan into
effect.

 

8



--------------------------------------------------------------------------------

Section 12. Miscellaneous.

12.1 Governing Law. The Plan and any Award Agreement shall be governed by and
construed in accordance with the internal laws, and not the laws of conflicts,
of the State of Delaware.

12.2 Severability. If any provision of the Plan, any Award or any Award
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the Plan, any Award or any Award Agreement
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan, the Award or the Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of the Plan, any such Award or any such Award Agreement shall remain
in full force and effect.

12.3 No Trust or Fund Created. Neither the Plan nor any Award or Award Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other person. To the extent that any person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or of any Affiliate.

12.4 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Adopted April 30, 2002

Amended April 17, 2007 (“Fair Market Value” definition)

 

9